FILED
                             1NOT FOR PUBLICATION                            NOV 25 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FLORINDO CRUZ-PABLO,                             No. 12-73506

               Petitioner,                       Agency No. A089-852-933

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Florindo Cruz-Pablo, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny in part and grant

in part the petition for review, and we remand.

      Cruz-Pablo does not raise any arguments challenging the agency’s denial of

his asylum or CAT claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th

Cir. 1996) (“Issues raised in a brief that are not supported by argument are deemed

abandoned.”). Thus, we deny the petition as to these claims.

      With respect to withholding of removal, the agency found Cruz-Pablo failed

to demonstrate the harm he fears is on account of a protected ground. When the IJ

and BIA issued their decisions in this case, they did not have the benefit of this

court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en

banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder,

750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I.

& N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). Thus, we remand Cruz-Pablo’s withholding of removal claim to determine

the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.


                                           2                                    12-73506